UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33503 BLUEKNIGHTENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8536826 (IRS Employer Identification No.) Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, Oklahoma 74136 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (918) 237-4000 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 2, 2011, there were 21,538,462 preferred units, 21,890,224 common units and 12,570,504 subordinated units outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements. 1 Consolidated Balance Sheets as of December 31, 2010 and June30, 2011 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2011 2 Consolidated Statements of Changes in Partners’ Capital (Deficit) for the Six Months Ended June 30, 2011 3 Consolidated Statements of Cash Flows for the Six Months Ended June30, 2010 and 2011 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 37 Item 4. Controls and Procedures. 38 PART II OTHER INFORMATION 39 Item 1. Legal Proceedings. 39 Item 1A. Risk Factors. 39 Item 6. Exhibits. 39 i PART I. FINANCIAL INFORMATION Item 1. Financial Statements BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (in thousands, except per unit data) As of December 31, 2010 As of June 30, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $429 for both dates Receivables from related parties, net of allowance for doubtful accounts of $0 for both dates Insurance recovery receivable Prepaid insurance Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $119,735 and $129,209 at December 31, 2010 and June 30, 2011, respectively Goodwill Debt issuance costs, net Intangibles and other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Current liabilities: Accounts payable $ $ Accrued loss contingency (see Note 13) Accrued interest payable Accrued interest payable to related parties Accrued property taxes payable Unearned revenue Unearned revenue with related parties 49 Accrued payroll Other accrued liabilities Convertible subordinated debentures (see Note 5) Fair value of derivative embedded within subordinated convertible debt Fair value of rights offering contingency Current portion of long-term payable to related parties Total current liabilities Long-term payable to related parties Other long-term liabilities Long-term debt (including $15.0 million with related parties for both dates) Commitments and contingencies (Notes 5 and13) Partners’ capital (deficit): Series A Preferred Units (21,538,462 units issued and outstanding for both dates) Common unitholders (21,890,224 units issued and outstanding for both dates) Subordinated unitholders (12,570,504 units issued and outstanding for both dates) ) ) General partner interest (1.974% interest with 1,127,755 general partner units outstanding for both dates) ) ) Total Partners’ deficit ) ) Total liabilities and Partners’ deficit $ $ See accompanying notes to unaudited consolidated financial statements. 1 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) Three Months Ended June 30, Six Months Ended June 30, (unaudited) Service revenue: Third party revenue $ Related party revenue Total revenue Expenses: Operating General and administrative Total expenses Operating income Other (income) expenses: Interest expense Change in fair value of embedded derivative within convertible debt — — ) Change in fair value of rights offering contingency — — Loss before income taxes ) Provision for income taxes 53 77 Net loss $ ) $ ) $ ) $ ) Allocation of net income (loss) for calculation of earnings per unit: General partner interest in net income (loss) $ ) $ ) $ ) $ Preferred interest in net income — — Beneficial conversion feature attributable to preferred units — — Loss available to common and subordinated unitholders $ ) $ ) $ ) $ ) Basic and diluted net loss per common unit $ ) $ ) $ ) $ ) Basic and diluted net loss per subordinated unit $ ) $ ) $ ) $ ) Weighted average common units outstanding - basic and diluted Weighted average subordinated units outstanding - basic anddiluted 12,571 12,571 See accompanying notes to unaudited consolidated financial statements. 2 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (DEFICIT) (in thousands) Common Unitholders Subordinated Unitholders Series A Preferred Unitholders General Partner Interest Total Partners’ Deficit (unaudited) Balance, December 31, 2010 $ $ ) $ $ ) $ ) Net income (loss) Equity-based incentive compensation 75 — 4 Amortization of beneficial conversion featureof Preferred units ) ) — — Distributions — — ) ) ) Balance, June 30, 2011 $ $ ) $ $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 3 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization and write-off of debt issuance costs Amortization of subordinated debenture discount — Decreasein fair value ofembedded derivative withinconvertible debt — ) Increasein fair value of rights offering contingency — Asset impairment charge — Gain on sale of assets ) ) Equity-based incentive compensation 17 Changes in assets and liabilities Increase in accounts receivable ) ) Decrease (increase) in receivables from related parties ) Decrease (increase) in prepaid insurance ) Decrease (increase) in other current assets ) Decrease (increase) in other assets ) Decrease in accounts payable ) ) Increase (decrease) in accrued interest payable ) Increase in accrued interest payable to related parties — Decrease in accrued property taxes ) ) Increase (decrease) in unearned revenue ) Increase (decrease) in unearned revenue from related parties ) Increase in accrued payroll Increase (decrease) in other accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions — ) Capital expenditures ) ) Proceeds from sale of assets Net cash used in investing activities ) ) Cash flows from financing activities: Payment on insurance premium financing agreement — ) Debt issuance costs ) ) Payments on capital lease obligations ) — Payments on long-term payable to related party — ) Borrowings under credit facility Payments under credit facility ) ) Distributions — ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Increase in accounts payable related to purchase of property, plant and equipment $ $ Increase in accrued liabilities related to insurance premium financing agreement $ $ See accompanying notes to unaudited consolidated financial statements. 4 BLUEKNIGHT ENERGY PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND NATURE OF BUSINESS Blueknight Energy Partners, L.P. (formerly SemGroup Energy Partners, L.P.) and subsidiaries (the “Partnership”) is a publicly traded master limited partnership with operations in twenty-three states. The Partnership provides integrated terminalling, storage, processing, gathering and transportation services for companies engaged in the production, distribution and marketing of crude oil and asphalt products. The Partnership manages its operations through four operating segments: (i)crude oil terminalling and storage services, (ii)crude oil pipeline services, (iii) crude oil trucking and producer field services and (iv) asphalt services. The Partnership’s common units, which represent limited partnership interests in the Partnership, are listed on the NASDAQ Global Market. The Partnership was formed in February of 2007 as a Delaware master limited partnership initially to own, operate and develop a diversified portfolio of complementary midstream energy assets. 2. BASIS OF PRESENTATION The financial statements have been prepared in accordance with accounting principles and practices generally accepted in the United States of America (“GAAP”).The consolidated statements of operations for the three and six months ended June 30, 2010 and 2011, the consolidated statement of changes in partners’ capital (deficit) for the six months ended June 30, 2011, the statement of cash flows for the six months ended June 30, 2010 and 2011, and the consolidated balance sheet as of June 30, 2011 are unaudited.In the opinion of management, the unaudited consolidated financial statements have been prepared on the same basis as the audited financial statements and include all adjustments necessary to present fairly the financial position and results of operations for the respective interim periods.All adjustments are of a recurring nature unless otherwise disclosed herein.These consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”) on March 16, 2011 (the “2010 Form 10-K”).Interim financial results are not necessarily indicative of the results to be expected for an annual period.The year-end balance sheet data was derived from the audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. 3. RECENT EVENTS On October 25, 2010, the Partnership entered into a Global Transaction Agreement by and among the Partnership, Blueknight Energy Partners, G.P., L.L.C., which is the Partnership’s general partner (the “General Partner”), Vitol (“Vitol” refers to Vitol Holding B.V., its affiliates and subsidiaries other than the Partnership’s general partner and the Partnership) and Charlesbank (“Charlesbank” refers to Charlesbank Capital Partners, LLC, its affiliates and subsidiaries other than the Partnership’s general partner and the Partnership), pursuant to which the Partnership effected a refinancing of its existing debt.The Global Transaction Agreement contemplated three events comprised of Phase I Transactions, a unitholder vote and Phase II Transactions.Phase I transactions were completed concurrently with the execution of the Global Transaction Agreement.For a detailed description of the Global Transaction Agreement, see the Partnership’s 2010 Form 10-K. On May 12, 2011, the Partnership, theGeneral Partner, Vitol and Charlesbank entered into the First Amendment to Global Transaction Agreement (the “Amendment”) pursuant to which the Unitholder Vote Transactions and the Phase II Transactions contemplated in the Global Transaction Agreementwere modified. Pursuant to the Global Transaction Agreement, as amended by the amendment, the General Partner has filed a definitive proxy statement with the Securities and Exchange Commission (the “SEC”) relating to a special meeting (the “Unitholder Meeting”) expected to be held on September 14, 2011 during which the Partnership’s unitholders will consider and vote upon (i) certain amendments to the Partnership’s partnership agreement (the “Partnership Agreement Amendment Proposal”) as more fully set forth below and (ii) an amendment to the General Partner’s Long-Term Incentive Plan to increase the number of common units issuable under such plan by 1,350,000 common units from 1,250,000 common units to 2,600,000 common units (the “LTIP Proposal”).Pursuant to the Partnership Agreement Amendment Proposal, the Partnership’s partnership agreement would be amended to: 5 • reset (1) the minimum quarterly distribution to $0.11 per unit per quarter from $0.3125 per unit per quarter, (2) the first target distribution to $0.1265 per unit per quarter from $0.3594 per unit per quarter, (3) the second target distribution to $0.1375 per unit per quarter from $0.3906 per unit per quarter and (4) the third target distribution to $0.1825 per unit per quarter from $0.4688 per unit per quarter; • waive the cumulative common unit arrearage; • remove provisions in the partnership agreement relating to the subordinated units, including concepts such as a subordination period (and any provisions that expressly apply only during the subordination period) and common unit arrearage, in connection with the transfer to the Partnership, and its subsequent cancellation, of all of the Partnership’s outstanding subordinated units; • provide that distributions shall not accrue or be paid to the holders of the Partnership’s incentive distribution rights for an eight quarter period beginning with the quarter in which the special meeting occurs; • provide that during the period beginning on the date of this special meeting and ending on June 30, 2015 (the “Senior Security Restriction Period”), the Partnership will not issue any class or series of partnership securities that, with respect to distributions on such partnership securities or distributions upon liquidation of the Partnership, ranks senior to the common units during the Senior Security Restriction Period, or “Senior Securities”, without the consent of the holders of at least a majority of the outstanding common units (excluding the common units held by the General Partner and its affiliates and excluding any Senior Securities that are convertible into common units); provided that the Partnership may issue an unlimited number of Senior Securities during the Senior Security Restriction Period without obtaining such consent if (i) such issuances are made in connection with the conversion of the Partnership’s convertible subordinated debentures issued to Vitol and Charlesbank in the aggregate principal amount of $50 million (the “Convertible Debentures”) or the consummation of the rights offering and use of proceeds therefrom, (ii) such issuances are made upon conversion, redemption or exchange of Senior Securities into or for Senior Securities of equal or lesser rank, where the aggregate amount of distributions that would have been paid with respect to such newly issued Senior Securities, plus the related distributions to the General Partner, in respect of the four-quarter period ending prior to the first day of the quarter in which the issuance is to be consummated (assuming such newly issued Senior Securities had been outstanding throughout such period) would not have exceeded the distributions actually paid during such period on the Senior Securities that are to be converted, redeemed or exchanged, plus the related distributions to the General Partner, (iii) such issuances are made in connection with thecombination or subdivision of any class of Senior Securities,(iv) such issuances are made in connection with an acquisition or expansion capital improvement that increases estimated pro forma Adjusted Operating Surplus (as defined in the Partnership’s partnership agreement) (less estimated pro forma distributions on the Partnership’s Series A Preferred Units (the “Preferred Units”) and on any other Senior Securities) on a per-common unit basis, as determined in good faith by the General Partner, as compared to actual Adjusted Operating Surplus (as defined in the Partnership’s partnership agreement) (less actual distributions on the Preferred Units and on any other Senior Securities) on a per-common unit basisor (v) the net proceeds of such issuances are used to repay indebtedness of the Partnership or its subsidiaries; provided, however, that in the case of subsection (v) such new securities may not be issued to an affiliate of the General Partner unless the cost to service any new indebtedness that the Partnership determines that it could issue to retire existing indebtedness (with the General Partner’s determination being conclusive) is greater than the distribution obligations associated with the Senior Securities issued in connection with its retirement and one or more of the following conditions are also met: (A) the indebtedness that is being repaid matures within 12 months of such repayment, or (B) such indebtedness has experienced a default or event of default (even if the lenders of such indebtedness have agreed to forebear or waive such default or event of default) or(C) the General Partner expects to experience a default or event of default under such indebtedness within six months of such repayment (with the General Partner’s determination being conclusive); 6 • provide that in addition to the Partnership’s current rights to convert the Preferred Units into common units, the Preferred Units will also be convertible at the Partnership’s option at any time on or after October 25, 2015 if (i) the daily volume-weighted average trading price of the common units is greater than 130% of the Conversion Price (as defined in the Partnership’s partnership agreement) for twenty out of the trailing thirty trading days ending two trading days before the Partnership furnishes notice of conversion and (ii) the average trading volume of common units has exceeded 20,000 common units for twenty out of the trailing thirty trading days ending two trading days before the Partnership furnishes notice of conversion; and • provide that the conversion of Preferred Units shall become effective (i) in the case of Preferred Units that are being converted pursuant to Section 5.12(c)(i) of the Partnership’s partnership agreement (relating to conversions at the election of the holder of such units), as of the last day of the quarter in which the relevant notice of conversion is delivered by the applicable unitholder and (ii) in the case of Preferred Units that are being converted pursuant to Section 5.12(c)(ii) of the Partnership’s partnership agreement (relating to conversions at the election of the Partnership), as of the date that the notice of conversion is delivered by the Partnership. If the Partnership Agreement Amendment Proposal is approved, then (i) the General Partner will adopt the Fourth Amended and Restated Agreement of Limited Partnership of the Partnership in the form attached to the proxy statement (the “Amended and Restated Partnership Agreement”) to reflect the approval of the Partnership Agreement Amendment Proposal as well as other amendments that the General Partner may make in accordance with the provisions of the Partnership’s partnership agreement as set forth therein, (ii) Vitol and Charlesbank will transfer all of the Partnership’s outstanding subordinated units to the Partnership and the Partnership will cancel such subordinated units and (iii) the Partnership will undertake to complete an approximately $77 million rights offering, the proceeds of which shall be used as follows: (a) first, to pay for any and all expenses relating to conducting the rights offering, (b) second, to redeem the Partnership’s Convertible Debentures for an amount equal to the principal amount of such Convertible Debentures plus any interest payable thereon, (c) third, to repurchase, on a pro rata basis, up to a maximum of $22 million of Preferred Units from Vitol and Charlesbank at a purchase price of $6.50 per unit plus any pro rata distribution for the quarter in which such units are repurchased and (d) thereafter, for general partnership purposes. Pursuant to the terms of the rights offering, the Partnership will distribute to its common unitholders 0.5412 rights for each outstanding common unit, with each whole right entitling the holder to acquire, for a subscription price of $6.50, a newly issued Preferred Unit. Important additional information regarding the Partnership Agreement Amendment Proposal and the LTIP Proposal has been filed with the SEC, including a definitive proxy statement relating to the proposed transactions filed with the SEC on July 28, 2011.INVESTORS AND SECURITY HOLDERS ARE ADVISED TO READ THE DEFINITIVE PROXY STATEMENT BECAUSE IT CONTAINS IMPORTANT INFORMATION ABOUT THE PARTNERSHIP AND THE PROPOSED TRANSACTIONS.Investors and security holders may obtain copies of the definitive proxy statement and other documents that the Partnership files with the SEC (when they are available) free of charge at the SEC’s web site at www.sec.gov. The definitive proxy statement and other relevant documents may also be obtained (when available) free of charge on the Partnership’s web site at www.bkep.com or by directing a request to Blueknight Energy Partners, L.P., Two Warren Place, 6120 South Yale Avenue, Suite 500, Tulsa, Oklahoma 74136, Attention: Investor Relations. The Partnership, the General Partner and its directors, executive officers and other members of its management and employees may be deemed participants in the solicitation of proxies from the unitholders of the Partnership in connection with the proposed transactions. Information regarding the special interests of persons who may be deemed to be such participants in the proposed transactions is included in the definitive proxy statement. Additional information regarding the directors and executive officers of the General Partner is also included in the 2010 Form 10-K, and subsequent statements of changes in beneficial ownership on file with the SEC. These documents are available free of charge at the SEC’s web site at www.sec.gov and from Investor Relations at Blueknight Energy Partners, L.P. as described above. 7 4. PROPERTY, PLANT AND EQUIPMENT Estimated Useful Lives (Years) December 31, June 30, (dollars in thousands) Land N/A $ $ Land improvements 10-20 Pipelines and facilities 5-31 Storage and terminal facilities 10-35 Transportation equipment 3-10 Office property and equipment and other 3-31 Pipeline linefill and tank bottoms N/A Construction-in-progress N/A Property, plant and equipment, gross Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense for the six months ended June 30, 2010 and 2011 was $10.9 million and $11.4 million, respectively. 5. DEBT On October 25, 2010, the Partnership entered into a new credit agreement, which includes a $200.0 million term loan facility and a $75.0 million revolving loan facility.Vitol is a lender under the credit agreement and has committed to loan the Partnership $15.0 million pursuant to such agreement.The entire amount of the term loan and approximately $43.9 million of the revolver was drawn on the transaction date in connection with repaying all existing indebtedness under the Partnership’s prior credit agreement.The proceeds of loans made under the credit agreement may be used for working capital and other general corporate purposes of the Partnership. On April 5, 2011, the Partnership entered into a Joinder Agreement whereby the Partnership’s revolving credit facility was increased from $75.0 million to $95.0 million. As of August 2, 2011, approximately $36.8 million of revolver borrowings and letters of credit were outstanding under the credit facility, leaving the Partnership with approximately $58.2 million available capacity for additional revolver borrowings and letters of credit under the credit facility. The credit agreement is guaranteed by all of the Partnership’s existing subsidiaries. Obligations under the credit agreement are secured by first priority liens on substantially all of the Partnership’s assets and those of the guarantors, including all material pipeline, gathering and processing assets, all material storage tanks and asphalt facilities, all material working capital assets and a pledge of all of the Partnership’s equity interests in its subsidiaries. The credit agreement includes procedures for additional financial institutions to become revolving lenders, or for any existing lender to increase its revolving commitment thereunder, subject to an aggregate maximum of $200.0 million for all revolving loan commitments under the credit agreement. The credit agreement will mature on October 25, 2014, and all amounts outstanding under the credit agreementwill become due and payable on such date.The Partnership may prepay all loans under the credit agreement at any time without premium or penalty (other than customary LIBOR breakage costs), subject to certain notice requirements. The credit agreement requires mandatory prepayments of amounts outstanding thereunder with the net proceeds of certain asset sales, casualty events and debt incurrences, and, in certain circumstances, with a portion of the Partnership’s excess cash flow (as defined in the credit agreement).These mandatory prepayments will be applied to the term loan under the credit agreement until it is repaid in full, then applied to reduce commitments under the revolving loan facility. 8 Through May 15, 2011, borrowings under the credit agreement bore interest, at the Partnership’s option, at either (i) the ABR (the highest of the administrative agent’s prime rate, the federal funds rate plus 0.5%, or the one-month eurodollar rate (as defined in the credit agreement) plus 1%), plus an applicable margin of 3.25%, or (ii) the eurodollar rate plus an applicable margin of 4.25%.After approximately May 15, 2011, the applicable margin for loans accruing interest based on the ABR ranges from 3.0% to 3.5%, and the applicable margin for loans accruing interest based on the eurodollar rate ranges from 4.0% to 4.5%, in each case depending on the Partnership’s consolidated total leverage ratio (as defined in the credit agreement).The Partnership pays a per annum fee on all letters of credit issued under the credit agreement, which fee equals the applicable margin for loans accruing interest based on the eurodollar rate, and the Partnership pays a commitment fee of 0.50% per annum on the unused availability under the credit agreement.The credit agreement does not have a floor for the ABR or the eurodollar rate.In connection with entering into the credit agreement, the Partnership paid certain upfront fees to the lenders thereunder, and the Partnership paid certain arrangement and other fees to the arranger and administrative agent of the credit agreement.Vitol received its pro rata portion of such fees as a lender under the credit agreement. The credit agreement includes financial covenants that will be tested on a quarterly basis, based on the rolling four-quarter period that ends on the last day of each fiscal quarter (except for the consolidated interest coverage ratio, which builds to a four-quarter test). The maximum permitted consolidated total leverage ratio is as follows: • 5.00 to 1.00 for the fiscal quarter ending June 30, 2011; • 4.75 to 1.00 for the fiscal quarters ending September 30, 2011 and December 31, 2011; and • 4.50 to 1.00 for the fiscal quarter ending March 31, 2012 and each fiscal quarter thereafter. The minimum permitted consolidated interest coverage ratio (as defined in the credit agreement) is as follows: • 2.50to 1.00 for the fiscal quarter ending June 30, 2011; and • 3.00to 1.00 for the fiscal quarters ending September 30, 2011 and each fiscal quarter thereafter. In addition, the credit agreement contains various covenants that, among other restrictions, limit the Partnership’s ability to: • create, incur or assume liens; • engage in mergers or acquisitions; • repurchase the Partnership's equity, make distributions to unitholders and make certain other restricted payments; • make investments; • modify the terms of the Convertible Debentures (as defined below) and certain other indebtedness, or prepay certain indebtedness; • engage in transactions with affiliates; • enter into certain burdensome contracts; • change the nature of the Partnership's business; • enter into operating leases; and • make certain amendments to the Partnership’s partnership agreement. At June 30, 2011, the Partnership’s leverage ratio was 4.27 and the interest coverage ratio was 4.64.The Partnership was in compliance with all covenants of its credit agreement as of June 30, 2011. The credit agreement permits the Partnership to make quarterly distributions of available cash (as defined in the Partnership’s partnership agreement) to unitholders so long as:(i) no default or event of default exists under the credit agreement, (ii) the Partnership has, on a pro forma basis after giving effect to such distribution, at least $10.0 million of availability under the revolving loan facility, and (iii) the Partnership’s consolidated total leverage ratio, on a pro forma basis, would not be greater than (x) 4.5 to 1.0 for any fiscal quarter on or prior to the fiscal quarter ending June 30, 2011, (y) 4.25 to 1.0 for the fiscal quarters ending September 30, 2011 and December 31, 2011, or (z) 4.00 to 1.0 for any fiscal quarter ending on or after March 31, 2012.The Partnership is currently allowed to make distributions to its unitholders in accordance with these covenants; however, the Partnership will only make distributions to the extent it has sufficient cash from operations after establishment of cash reserves as determined by the General Partner in accordance with the Partnership’s cash distribution policy, including the establishment of any reserves for the proper conduct of the Partnership’s business. 9 Each of the following is an event of default under the credit agreement: • failure to meet the quarterly financial covenants; • failure to observe any other agreement, obligation or covenant in the credit agreement or any related loan document, subject to cure periods for certain failures; • the Partnership's, or any of its subsidiaries', default under other indebtedness that exceeds a threshold amount; • judgments against the Partnership or any of its subsidiaries, in excess of a threshold amount; • certain ERISA events involving the Partnership or any of its subsidiaries, in excess of a threshold amount; • bankruptcy or other insolvency events involving the Partnership or any of its subsidiaries; and • a change in control (as defined in the credit agreement). If an event of default relating to bankruptcy or other insolvency events occurs, all indebtedness under the credit agreement will immediately become due and payable.If any other event of default exists under the credit agreement, the lenders may accelerate the maturity of the obligations outstanding under the credit agreement and exercise other rights and remedies.In addition, if any event of default exists under the credit agreement, the lenders may commence foreclosure or other actions against the collateral. If any default occurs under the credit agreement, or if the Partnership is unable to make any of the representations and warranties in the credit agreement, the Partnership will be unable to borrow funds or have letters of credit issued under the credit agreement. It will constitute a change of control under the credit agreement if either Vitol or Charlesbank ceases to own, directly or indirectly, exactly 50% of the membership interests of the General Partner or if the General Partner ceases to be controlled by both Vitol and Charlesbank. Interest expense related to debt issuance cost amortization for the three and six month periods ended June 30, 2010 was $1.3 million and $2.4 million, respectively, and for the three and six month periods ended June 30, 2011 was $0.5 million and $1.0 million, respectively.The Partnership capitalized debt issuance costs of $1.1 million during the six month period ended June 30, 2010, and $0.3 million during the three and six months ended June 30, 2011, respectively. During the three months ended June 30, 2011, the weighted average interest rate under the credit agreement incurred by the Partnership was 4.5% and the total weighted average interest rate, including interest associated withthe Convertible Debentures and related debt discountand the Vitol Throughput Capacity Agreement was 12.6% resulting in interest expense of approximately $9.1 million. In October of 2010 the Partnership issued the Convertible Debentures in a private placement in the aggregate principal amount of $50.0 million. If not previously redeemed, the Convertible Debentures, including all outstanding principal and unpaid interest, will convertto preferred units on December 31, 2011.The rate at which the convertible subordinated debentures convert into Series A preferred units is computed by reference to the market price of the common stock at the date of conversion, subject to a floor of $5.50 per unit and a ceiling of $6.50 per unit. This conversion feature is considered an embedded derivative within the Convertible Debentures, which the Partnership is required to separately value. The Partnership has bifurcated this embedded derivative and estimated the fair value of the embedded derivative liability. The resulting discount created by allocating a portion of the issuance proceeds to the embedded derivative is being amortized to interest expense over the term of the convertible subordinated debentures using the effective interest method. The Partnership estimated the fair value of the embedded derivative liability to be $27.6 million at December 31, 2010.At June 30, 2011 the fair value of this derivative liability was estimated to be $22.7 million. Changes to the fair value of the embedded derivativeare reflected on the Partnership’s consolidated statements of operations as “Change in fair value of embedded derivative within convertible debt.” The value of the embedded derivative is contingent on changes in the expected fair value of the Partnership's preferred units.The Partnership recorded other expense of $3.4 million and other income of $4.9 million due to the change in the fair value of this embedded derivative in the three and six months ended June 30, 2011, respectively. 10 In addition, the recording of the embedded derivative liability related to the convertible subordinated debt resulted in the Partnership recording a $20.9 million debt discount on Convertible Debentures. The debt discount is amortized to interest expense through the mandatory conversion date of December 31, 2011 using the effective interest method.The Partnership recognized non-cash interest expense of $4.4 million and $8.8 million in the three and six months ended June 30, 2011, respectively, due to the amortization of the debt discount. 6. DISTRIBUTIONS The Partnership has not made a distribution to its common unitholders or subordinated unitholders since May 15, 2008 due, in part, to the events of default that existed under its former credit agreement, restrictions under such credit agreement, and the uncertainty of its future cash flows relating to SemCorp’s bankruptcy filings (“SemCorp” refers to SemGroup Corporation and its predecessors including SemGroup, L.P., subsidiaries and affiliates other than the Partnership and the General Partner during periods in which the Partnership and the General Partner were affiliated with SemGroup, L.P.).The Partnership’s common and subordinated unitholders will be required to pay taxes on their share of the Partnership’s taxable income even though they did not receive a distribution for the quarters ended June 30, 2008 through March 31, 2011, and will not receive a distribution for the quarter ended June 30, 2011.The Partnership is currently allowed to make distributions to its unitholders in accordance with its debt covenants; however, the Partnership will only make distributions to the extent it has sufficient cash from operations after establishment of cash reserves as determined by the General Partner in accordance with the Partnership’s cash distribution policy, including the establishment of any reserves for the proper conduct of the Partnership’s business.The Partnership’s partnership agreement provides that, during the subordination period, which the Partnership is currently in, the Partnership’s common units will have the right to receive distributions of available cash from operating surplus in an amount equal to the minimum quarterly distribution of $0.3125 per common unit per quarter, plus any arrearages in the payment of the minimum quarterly distribution on the common units from prior quarters, before any distributions of available cash from operating surplus may be made on the subordinated units.After giving effect to the nonpayment of distributions for the quarters ended June 30, 2008 through June 30, 2011, each common unit was entitled to an arrearage of $4.06, or total arrearages for all common units of $88.9 million based upon 21,890,224 common units outstanding as of August 3, 2011. On May 13, 2011, the Partnership paid a distribution of $0.24 per Preferred Unit, or a total distribution of $5.2 million on its Preferred Units for the portion of the quarter ended December 31, 2010 during which the Preferred Units were outstanding and for the quarter ended March 31, 2011. On August 4, 2011, the board of directors of the General Partner (the “Board”) approved a distribution of $0.14 per Preferred Unit, or a total distribution of $3.0 million.The Partnership anticipates paying this distribution on the preferred units on August 12, 2011 to preferred unitholders of record as of August 8, 2011. 11 7. NET INCOME PERCOMMON AND SUBORDINATEDUNIT For purposes of calculating earnings per unit, the excess of distributions over earnings or excess of earnings over distributions for each period are allocated to the entities’ general partner based on the general partner’s ownership interest at the time. The following sets forth the computation of basic and diluted net loss per common and subordinated unit (in thousands, except per unit data): Three Months Ended June 30, 2010 Three Months Ended June 30, 2011 Six Months Ended June 30, 2010 Six Months Ended June 30, 2011 Net loss $ ) $ ) $ ) $ ) Less: Beneficial conversion feature attributable to preferred units — — Less: Preferred interest in net income — — Less: General partner interest in net income (loss) Net loss available tocommon and subordinated unitholders $ ) $ ) $ ) $ ) Basic and diluted weighted average number of units: Common units Subordinated units Restricted and phantom units 13 13 Basic and diluted net loss per common unit $ ) $ ) $ ) $ ) Basic and diluted net loss per subordinated unit $ ) $ ) $ ) $ ) 8. RELATED PARTY TRANSACTIONS The Partnership provides crude oil gathering, transportation, terminalling and storage services to Vitol.For the three and six months ended June 30, 2010, the Partnership recognized revenues of $5.6 million and $8.7 million, respectively, for services provided to Vitol.For the three and six months ended June 30, 2011, the Partnership recognized revenues of $10.4 million and $20.0 million, respectively, for services provided to Vitol.As of June 30, 2011, the Partnership had receivables from Vitol of $2.1 million. Vitol Storage Agreements In connection with the Partnership’s acquisition of certain of its crude oil storage assets from SemCorp in May 2008, the Partnership was assigned from SemCorp a storage agreement with Vitol under which the Partnership provides crude oil storage services to Vitol (the “2008 Vitol Storage Agreement”).The initial term of the 2008 Vitol Storage Agreement was from June 1, 2008 through June 30, 2010. This agreement was amended, effective as of June 1, 2010, to extend the term of the agreement until June 1, 2011 (the “2010 Amendment”).Vitol and the Partnership are currently in discussions to extend or replace this storage agreement.Because Vitol was a third party (and not a related or affiliated party) at the time of entering into the 2008 Vitol Storage Agreement, such agreement was not approved by the Board or the Board’s conflicts committee in accordance with the Partnership’s procedures for approval of related party transactions.Vitol became a related party after the Vitol Change of Control in November 2009.Since the 2010 Amendment occurred subsequent to the Vitol Change of Control, it was reviewed and approved by the Board’s conflicts committee in accordance with the Partnership’s procedures for approval of related party transactions and the provisions of the partnership agreement.The Partnership earned revenues of approximately $3.1million and $3.3 million from Vitol with respect to services provided pursuant to the 2008 Vitol Storage Agreement for the three month periods ended June 30, 2010 and 2011, respectively.The Partnership earned revenues of approximately $6.0million and $6.6 million from Vitol with respect to services provided pursuant to the 2008 Vitol Storage Agreement for the six month periods ended June 30, 2010 and 2011, respectively.The Partnership believes that the rates it charges Vitol under the 2008 Vitol Storage Agreement are fair and reasonable to the Partnership and its unitholders and are comparable with the rates the Partnership charges third parties. 12 In March of 2010, the Partnership entered into a second crude oil storage services agreement with Vitol under which the Partnership began providing additional crude oil storage services to Vitol effective May 1, 2010 (the “2010 Vitol Storage Agreement”).The initial term of the 2010 Vitol Storage Agreement is five years commencing on May 1, 2010, subject to automatic renewal periods for successive one year periods until terminated by either party with ninety days prior notice.The 2010 Vitol Storage Agreement was reviewed and approved by the Board’s conflicts committee in accordance with the Partnership’s procedures for approval of related party transactions and the provisions of the partnership agreement.The Partnership generated revenues under this agreement of approximately $2.0 million and $3.1 million during the three month periods ended June 30, 2010 and 2011, respectively.The Partnership generated revenues under this agreement of approximately $2.0 million and $6.2 million during the six month periods ended June 30, 2010 and 2011, respectively.The Partnership believes that the rates it charges Vitol under the 2010 Vitol Storage Agreement are fair and reasonable to the Partnership and its unitholders and are comparable with the rates the Partnership charges third parties. Vitol Master Lease Agreement In July of 2010, the Partnership and Vitol entered into a Master Agreement (the “Master Agreement”) relating to the lease of certain vehicles by the Partnership from Vitol.Pursuant to the Master Agreement, the Partnership may lease certain vehicles, including light duty trucks, tractors, tank trailers and bobtail tank trucks, from Vitol for periods ranging from 36 months to 84 months depending on the type of vehicle.The Partnership will have the opportunity to purchase each vehicle at the end of the lease at the estimated residual value of such vehicle.Leases under the Master Agreement are accounted for as operating leases.During the three and six months ended June 30, 2011,the Partnershiprecorded expenses under this agreement of approximately $0.1 million and $0.3 million, respectively. The Master Agreement was approved by the Board’s conflicts committee in accordance with the Partnership’s procedures for approval of related party transactions and the provisions of its partnership agreement. Vitol Throughput Capacity Agreement In August of 2010, the Partnership and Vitol entered into a Throughput Capacity Agreement (the “ENPS Throughput Agreement”).Pursuant to the ENPS Throughput Agreement, Vitol purchased 100% of the throughput capacity on the Partnership’s Eagle North Pipeline System (“ENPS”). The Partnership put ENPS in service in December of 2010.In September of 2010, Vitol paid the Partnership a prepaid fee equal to $5.5 million and Vitol will pay additional usage fees for every barrel delivered by or on behalf of Vitol on ENPS.This $5.5 million fee received from Vitol is accounted for as a long-term payable to a related party and is reflected as such on the Partnership’s consolidated balance sheet as of June 30, 2011.In addition, if the payments made by Vitol in any contract year under the ENPS Throughput Agreement are in the aggregate less than $2.4 million, then Vitol will pay the Partnership a deficiency payment equal to $2.4 million minus the aggregate amount of all payments made by Vitol during such contract year.The ENPS Throughput Agreement has a term that extends for four years after ENPS is completed and may be extended by mutual agreement of the parties for additional one-year terms.If the capacity on ENPS is unavailable for use by Vitol for more than 60 days, whether consecutive or nonconsecutive, during the term of the ENPS Throughput Agreement, then Vitol shall have the right to terminate the ENPS Throughput Agreement within six months after such lack of capacity.The Partnership has previously contracted to provide throughput services on ENPS to a third party and Vitol’s rights to the capacity of ENPS are subordinate to the rights of such third party.In addition, for so long as a default by Vitol relating to payments under the ENPS Throughput Agreement has not occurred and is continuing, the Partnership will remit to Vitol any and all tariffs and deficiency payments received by the Partnership or its affiliates from such third party pursuant to its agreement with the Partnership.The ENPS Throughput Agreement was approved by the Board’s conflicts committee in accordance with the Partnership’s procedures for approval of related party transactions and the provisions of its partnership agreement. During the three and six months ended June 30, 2011, the Partnership incurred interest expense under this agreement of approximately $0.2 million and $0.4 million, respectively.The agreement has an effective annual interest rate of 14.1% and matures on December 31, 2014. Vitol’s Commitment under the Partnership’s Credit Agreement Vitol is a lender under the Partnership’s current credit agreement and has committed to loan the Partnership $15.0 million pursuant to such agreement. During the three and six months ended June 30, 2011, Vitol received its pro rata portion of the interest payments in connection with being a lender under the credit agreement and received approximately $0.2 million and $0.3 million, respectively, in connection therewith. 13 9. LONG-TERM INCENTIVE PLAN In July of 2007, the General Partner adopted the Blueknight Energy Partners G.P., L.L.C. Long-Term Incentive Plan (the “Plan”). The compensation committee of the Board administers the Plan. The Plan authorizes the grant of an aggregate of 1.25 million common units deliverable upon vesting. The Partnership has filed a proxy statement to solicit unitholder vote to increase the number of common units available under the Plan to 2,600,000 common units.Although other types of awards are contemplated under the Plan, currently outstanding awards include “phantom” units, which convey the right to receive common units upon vesting, and “restricted” units, which are grants of common units restricted until the time of vesting. The phantom unit awards also include distribution equivalent rights (“DERs”). Subject to applicable earning criteria, a DER entitles the grantee to a cash payment equal to the cash distribution paid on an outstanding common unit prior to the vesting date of the underlying award. Recipients of restricted units are entitled to receive cash distributions paid on common units during the vesting period which distributions are reflected initially as a reduction of partners’ capital. Distributions paid on units which ultimately do not vest are reclassified as compensation expense.Awards granted to date are equity awards and, accordingly, the fair value of the awards as of the grant date is expensed over the vesting period.For the six months ended June 30, 2010 and 2011, the Partnership recognized expense under the Plan of approximately $17,000 and $209,000, respectively. In November of 2009, 10,000 restricted common units were granted which vest in one-third increments over three years.This grant was made in connection with the reorganization of the Board.In December of 2009, 2,500 restricted common units were granted which vest in one-third increments over three years.On November 12, 2010 Charlesbank acquired a 50% ownership interest in the entity that owns the General Partner and 50% of the Partnership’s outstanding subordinated units from Vitol (the “Charlesbank Change of Control”).Due to the Charlesbank Change of Control, all outstanding awards as of November 12, 2010 vested.In December 2010, 12,500 common units were issued in connection with the vesting of the outstanding awards due to the Charlesbank Change of Control. In December 2010, 7,500 restricted common units were granted which vest in one-third increments over three years.This grant was made in connection with the anniversary of the independent directors joining the Board. In March 2011, grants for 299,900 phantom common units were made, all of which vest on January 1, 2014.These grants are equity awards under ASC 718 – Stock Compensation , and, accordingly, the fair value of the awards as of the grant date is expensed over the vesting period. The weighted average grant date fair-value of the awards is $8.25 per unit, which is the closing market price on the March 10, 2011 grant date of the awards. The value of these award grants was approximately $2.5million on their grant date, and the unrecognized estimated compensation cost at June 30, 2011 was $1.6 million, which will be recognized over the remaining vesting period. As of June 30, 2011, the Partnership expects approximately 75% of these awards will vest.The Partnership’s equity-based incentive compensation expense for the three and six months ended June 30, 2011 was $0.1 million and $0.2 million, respectively. Activity pertaining to phantom common units and restricted common unit awards granted under the Plan is as follows: Number of Shares Weighted Average Grant Date Fair Value Nonvested at December 31, 2010 $ Granted Vested — — Forfeited (1,000 ) Nonvested at June 30, 2011 $ 14 EMPLOYEE BENEFIT PLAN Underthe Partnership’s401(k) Plan, which was formed in 2009, employees who meet specified service requirements may contribute a percentage of their total compensation, up to a specified maximum, to the plan. The Partnershipmay match each employee’s contribution, up to a specified maximum, in full or on a partial basis.The Partnershiprecognized expense of $0.4 million and $0.3 million, respectively, for the three month period ended June 30, 2010 and 2011, respectively, for discretionary contributions under the plan.The Partnershiprecognized expense of $0.6 million and $0.7 million, respectively, for the six month period ended June 30, 2010 and 2011, respectively, for discretionary contributions under the plan. FAIR VALUE MEASUREMENTS The Partnership utilizes a three-tier framework for assets and liabilities required to be measured at fair value. In addition, the Partnership uses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost) to value these assets and liabilities as appropriate. The Partnership uses an exit price when determining the fair value. The exit price represents amounts that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. The Partnership utilizes a three-tier fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: Level 1 Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 Inputs other than quoted prices that are observable for these assets or liabilities, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3 Unobservable inputs in which there is little market data, which requires the reporting entity to develop its own assumptions. This hierarchy requires the use of observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. The Partnership's recurring financial assets and liabilities subject to fair value measurements and the necessary disclosures are as follows (in thousands): Fair Value Measurements as of December 31, 2010 Description Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Liabilities: Fair value of derivative embedded within subordinated convertible debt $ $
